It appears to the court that the plaintiff has finally placed herself within the purview of the principle enunciated in Cohen vs. General Hospital Society, 113 Conn. 188. She claims that she was an invitee and alleges her accident was caused, not through negligence of defendant's servants and agents, but by reason of structural conditions of its premises that made them unsafe. If this is the fact the defendant owed a duty to her such as any landowner owes to an invitee.
   The demurrer to the second defense is therefore sustained.